               Case 3:19-cv-04717-JSC Document 15 Filed 08/20/19 Page 1 of 2



      OFFICE OF THE COUNTY COUNSEL
 1    COUNTY OF SANTA CLARA
      JAMES R. WILLIAMS, State Bar #271253
 2    County Counsel
      GRETA S. HANSEN, State Bar #251471
 3    Chief Assistant County Counsel
      LAURA TRICE, State Bar #284837
 4    Lead Deputy County Counsel
      RAPHAEL N. RAJENDRA, State Bar #255096
 5    Deputy County Counsel
      JULIA B. SPIEGEL, State Bar #292469
 6    Deputy County Counsel
      H. LUKE EDWARDS, State Bar #313756
 7    Deputy County Counsel
      70 West Hedding Street
 8    East Wing, Ninth Floor
      San Jose, CA 95110-1770
 9    Telephone: (408) 299-5900
      Facsimile: (408) 292-7240
10

11    Attorneys for Plaintiff
      COUNTY OF SANTA CLARA
12

13                                      UNITED STATES DISTRICT COURT
14                                     NORTHERN DISTRICT OF CALIFORNIA
15    CITY AND COUNTY OF SAN FRANCISCO                   Case No. 3:19-cv-4717-JSC
      and COUNTY OF SANTA CLARA,
16                                                       NOTICE OF APPEARANCE OF COUNSEL
              Plaintiffs,
17                                                       Trial Date: None set
              vs.
18
      U.S. CITIZENSHIP AND IMMIGRATION
19    SERVICES; DEPARTMENT OF
      HOMELAND SECURITY; KEVIN
20    McALEENEN, Acting Secretary of Homeland
      Security; and KENNETH T. CUCCINELLI, in
21    his official capacity as Acting Director of U.S.
      Citizenship and Immigration Services,
22
              Defendants.
23

24

25

26

27

28

     Notice of Appearance of Counsel                                                 Case No. 3:19-cv-4717-JSC
                 Case 3:19-cv-04717-JSC Document 15 Filed 08/20/19 Page 2 of 2




 1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2             Please take notice that Laura S. Trice hereby enters an appearance as counsel for Plaintiff County

 3   of Santa Clara in the above-referenced action. Please serve said counsel with all pleadings and notices

 4   in this action:

 5
               Laura S. Trice (SBN 284837)
 6             Lead Deputy County Counsel
 7             Office of the County Counsel
               County of Santa Clara
 8             70 West Hedding Street, East Wing, 9th Floor
               San José, CA 95110
 9             Telephone: (408) 299-5940
               Facsimile: (408) 292-7240
10             Email: laura.trice@cco.sccgov.org
11

12

13   Dated: August 20, 2019                                 Respectfully submitted,

14
                                                            JAMES R. WILLIAMS
15                                                          County Counsel
                                                            GRETA S. HANSEN
16                                                          LAURA S. TRICE
                                                            RAPHAEL N. RAJENDRA
17                                                          JULIA B. SPIEGEL
                                                            H. LUKE EDWARDS
18
                                                            By: /s/ Laura S. Trice
19                                                              LAURA S. TRICE
                                                                Lead Deputy County Counsel
20
                                                            Attorneys for Plaintiff
21                                                          County of Santa Clara

22   2067449


23

24

25

26

27

28

                                                           1
     Notice of Appearance of Counsel                                                   Case No. 3:19-cv-4717-JSC
